Citation Nr: 0607339	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  97-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1941 to June 1946.  
He was a prisoner of war of the Japanese Government from May 
7, 1942 to February 28, 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which reopened a previously denied 
claim for service connection for pulmonary tuberculosis.  

In the rating decision on appeal, and in subsequent 
readjudications, the RO reopened the service connection claim 
and denied it on the merits.  The RO's decision to reopen, 
however, is not binding on the Board.  The Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  Although the RO did not consider the veterans claim 
on the basis of new and material evidence, this decision 
reopens the claim, and makes a determination on the merits.  
The veteran is not prejudiced by the Board's consideration on 
the merits, as this affords the veteran's greater 
consideration of his claim, and all argument has been made on 
this basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).  
This case was previously before the Board in February 2000 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.  




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  In a rating decision dated in March 1994, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
pulmonary tuberculosis and notified the veteran of that 
decision; he did not appeal. 

3.  The evidence received subsequent to the RO's final March 
1994 decision is both new and material to the issue of 
service connection for pulmonary tuberculosis. 

4.  Tuberculosis is not shown during service or during the 
first three postservice years.

5.  The competent medical evidence does not relate the 
veteran's pulmonary tuberculosis to service.


CONCLUSIONS OF LAW

1.  The March 1994 RO decision that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for pulmonary tuberculosis is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).

2.  New and material evidence has been received, since the 
March 1994 decision of the RO, to reopen the claim of 
entitlement to service connection for a pulmonary 
tuberculosis.  38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 
3.156(a) (2005).

3.  Pulmonary tuberculosis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.374 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA requested the veteran's service medical records and was 
notified by the National Personnel Records Center (NPRC) that 
records on the veteran were presumed destroyed in a fire in 
1973.  The RO's numerous and exhaustive attempts to obtain 
available service medical records including daily sick 
reports and/or alternate records have been unsuccessful.  

A November 1955 letter from the veteran's employer referred 
to the veteran's last yearly physical examination conducted 
in October of that year showing an unsatisfactory X-ray 
examination.  He was informed he was being laid off until he 
had undergone treatment and fully recovered.  An August 1956 
letter from a private physician, J. Talon, M.D., states that 
the veteran had been under treatment since October 1955 for 
pulmonary tuberculosis of the right lung when X-ray 
examination showed a nodular density.  His diagnosis was 
pulmonary tuberculosis, minimal.  

On VA examination in September 1956, the veteran explained 
that his pulmonary tuberculosis was found during the October 
1955 employee examination when a pulmonary lesion was found 
on X-ray examination.

In May 1988, the RO denied service connection for a lung 
condition, to include pulmonary tuberculosis.  The veteran 
was notified of this decision in a letter dated in June 1988.  
In March 1994, the RO determined that new and material 
evidence had not been submitted to reopen the claim noting 
that a current VA examination showed that the veteran was 
under treatment for active pulmonary tuberculosis and service 
connection had previously been denied because the condition 
had not been shown until many years after service.  He was 
notified of this decision in a letter dated in April 1994.

In a letter received in October 1996, the veteran wrote that 
the RO had failed to consider the issue of service connection 
for pulmonary tuberculosis in a recent rating decision on 
other issues.  The RO replied that service connection had 
previously been denied, and that decision had not been 
appealed within the allowed time but his claim may be 
reopened with new and material evidence showing that the 
condition arose or became worse as a result of his military 
service.

In November 1996, the veteran wrote that in support of his 
claim for service connection for pulmonary tuberculosis as a 
direct result of his POW experience, he was submitting an 
affidavit from a former POW who he indicated was in the same 
camp as him.  In this affidavit, the affiant stated that both 
he and the veteran were in the same work camp, and both 
suffered from tuberculosis.  In December 1996, the RO 
reopened the claim and denied service connection for 
pulmonary tuberculosis noting that the submitted affidavit 
did not constitute medical evidence of the existence of 
tuberculosis during service or within the applicable 
presumptive period.  

The veteran filed a notice of disagreement with the RO's 
decision stating that he had been hospitalized prior to the 
war with pulmonary tuberculosis which became worse later 
while a POW.  He submitted a statement dated in January 1997 
from Dr. J. Talon stating that records were on file showing 
an August 1942 consultation date with a diagnosis of 
pulmonary tuberculosis inclusive from August 1942 to January 
1945.

In February 2000, the Board remanded the veteran's claim to 
the RO with instructions to obtain any records of treatment 
from Dr. Talon, including any X-ray evidence, and obtain a 
medical opinion on any link between his pulmonary 
tuberculosis and service.  The RO requested the records from 
Dr. Talon, with a signed release from the veteran; however, 
there was no response.  

In a July 2002 VA pulmonary clinic evaluation, the examiner 
noted that the veteran had a history of pulmonary 
tuberculosis diagnosed in the 1940's when he was in the Army 
and started to have some shortness of breath with sputum 
production and fevers and weak lungs.  Thereafter, he was 
imprisoned by the Japanese and his symptoms continued in the 
concentration camp.  After his release, he sought medical 
attention and was "presumably" diagnosed with pulmonary 
tuberculosis and treated with Streptomycin for years.  The 
examiner diagnosed pulmonary tuberculosis by history, but did 
not give an opinion on service connection.  The report was 
returned for clarification and in an October 2003 addendum by 
M. Littner, M.D., identified as the Chief of Pulmonary and 
Critical Care, he stated that the record provided no 
documentation of pulmonary tuberculosis prior to 1955 and it 
was unlikely that a patient would have active TB for a period 
of 10 years or more prior to diagnosis.  "For this reason, 
it is not likely that [pulmonary tuberculosis] was contracted 
while in the service."  However, the likelihood would need 
to be reassessed if there was documentation that the veteran 
had pulmonary tuberculosis while in the service or shortly 
thereafter.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to reopen and substantiate 
his claim for service connection for pulmonary tuberculosis 
in the December 1996 rating decision, the March 1997 
statement of the case (SOC), supplemental statements of the 
case (SSOC) issued in May and July 2004 as well as letters 
sent to the veteran in December 2001 and March 2003.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2003 
letter and the May 2004 SSOC, VA informed the veteran that VA 
must make reasonable efforts to assist a veteran in obtaining 
all evidence necessary to substantiate a claim, such as 
medical records, employment records, or records from other 
Federal agencies.  VA further informed the veteran that as 
long as he provided enough information about these records, 
VA would assist in obtaining them, but noted that he had the 
ultimate responsibility to make sure that these records were 
received by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the May 2004 SSOC.

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in July 
2004, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center (NPRC) that 
they were presumed destroyed in a fire.  The RO has made 
reasonable efforts to obtain alternate service records, but 
without success and the Board concludes that further attempts 
would be futile.  The RO has all relevant current records of 
treatment, including VA outpatient treatment records and has 
made reasonable attempts to obtain private records of 
treatment.  VA attempted to obtain private records identified 
by the veteran of his treatment for pulmonary tuberculosis 
during service.  Despite two letters to the address provided 
by the veteran for Dr. J. Talon, there has been no response.  
VA has provided examinations of the veteran and sought an 
opinion in July 2002 and again in October 2003.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge.  Although a hearing was scheduled before 
a hearing officer at the RO, the veteran failed to appear for 
the scheduled hearing which he declined.  Neither the veteran 
nor his representative have provided an explanation for his 
failure to appear, or requested that the hearing be 
rescheduled.  VA cannot assist the veteran further in this 
regard without his cooperation.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for pulmonary tuberculosis.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Active pulmonary tuberculosis may be 
service connected on a presumptive basis if manifest to a 
compensable degree within three years of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As a preliminary matter, the Board notes that the veteran's 
claim was the subject of a prior denial by the RO in March 
1994, on the basis that no new and material evidence had been 
submitted to reopen the claim.  Although the veteran was 
notified of this decision, and of his right to appeal, the 
veteran did not appeal the March 1994 decision, and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding if 
no notice of disagreement is filed within the prescribed 
period.  The claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Since the March 1994 denial, the veteran submitted a 
statement from a private physician showing that he was 
treated for pulmonary tuberculosis during service.  This 
evidence is both new and material to the question of whether 
the veteran's pulmonary tuberculosis is related to service, 
and the claim for service connection is reopened.  

The Board notes that especially where service medical records 
have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  

The veteran's representative argues that the veteran is a 
combat veteran, and as such, his lay statement should be 
accepted as sufficient proof that he had tuberculosis.  
However, the provisions regarding lay evidence as sufficient 
proof of incurrence of injury or disease during service only 
apply if consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b).  The 
record does not show how tuberculosis is consistent with the 
nature of the veteran's service, notwithstanding the fact 
that the veteran was a POW.  The diseases consistent with 
such service are reflected in the presumptive provisions of 
38 C.F.R. § 3.309 (c) which do not include pulmonary 
tuberculosis.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one compete medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The United States Court of Appeals for the Federal Circuit 
has held that there is a considerable body of law that 
clearly imposed a duty on the Board to "analyze the 
credibility and probative value of evidence sua sponte."  The 
Federal Circuit flatly rejected argument that would have 
emasculated the Board's inherent fact-finding authority.  
Madden v. Brown, 125 Fed. 3d 144, 1480-81 (Fed. Cir. 1997).  
In this case, the Board understands that it does not have the 
medical expertise to either diagnose a condition or associate 
a condition to active service.  

The Board must therefore rely on the medical evidence, which 
in this case is in conflict.  First there is the January 1997 
statement from Dr. J. Talon stating that there were records 
on file showing an August 1942 consultation date with a 
diagnosis of pulmonary tuberculosis.  Although VA has twice 
attempted to obtain the records of Dr. Talon showing a 
consultation date and diagnosis during service of pulmonary 
tuberculosis, he has not responded to VA's request for these 
records.  

Second, there is the opinion of the VA physician, M. Littner, 
M.D., who stated in October 2003 that it was unlikely that 
pulmonary tuberculosis was contracted in service.  This 
conclusion was based on a review of the medical records which 
showed that there was no documentation of pulmonary 
tuberculosis prior to 1955, and his observation that it was 
unlikely that a patient would have active pulmonary 
tuberculosis for a period of 10 years or more prior to 
diagnosis.  The Board finds the statement of Dr. Littner far 
more probative of the question of whether the veteran's 
pulmonary tuberculosis was incurred in service.  Unlike the 
bare statement of Dr. Talon, unsubstantiated by any clinical 
evidence, the opinion of Dr. Littner is supported by the 
evidence (or lack thereof) during the long period in which 
the veteran's pulmonary tuberculosis would have had to be 
active to have been present during service or in the three 
year presumptive period.  

As for the statement of Dr. Talon, the Board notes that it is 
not shown nor claimed that Dr. Talon was a military 
physician, and as such his statement cannot be accepted as a 
service department diagnosis.  38 C.F.R. § 3.374(a).  
Further, in November 1955 with the veteran's initial claim 
for service connection, he submitted a statement from Dr. 
Talon in which he wrote that the veteran had been under his 
treatment since October 1955 for pulmonary tuberculosis of 
the right lung when X-ray examination showed a nodular 
density.  This is inconsistent with his later statement 
indicating that records showed an earlier diagnosis in 1942 
unless Dr. Talon was referring not to documentary evidence in 
his possession, but to the veteran's history as related to 
the examiner.  In this regard, the Board notes that a mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Without the clinical data to support 
Dr. Talon's statement, even assuming its credibility, it is 
of little probative value when weighed in the context of the 
existing medical evidence and the VA opinion.

The preponderance of the evidence indicates that pulmonary 
tuberculosis was not present either during service or during 
the three year postservice presumptive period for 
tuberculosis.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 
3.309 (2005).  In this regard, the Board notes that the first 
documented diagnosis of pulmonary tuberculosis in the claims 
file is dated in 1955, nine years following the veteran's 
separation in 1946.  This is too remote to be causally linked 
to service, and it is not shown by the preponderance of the 
evidence to be linked to service.  

The Board has considered the veteran's statements, and the 
statement submitted by his fellow POW, regarding the etiology 
and diagnosis of his pulmonary tuberculosis; however, this is 
not competent evidence to show that this condition is related 
to service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged that either the veteran or the fellow 
former POW with whom he served has the necessary medical 
training or knowledge to comment on the etiology of the 
veteran's pulmonary tuberculosis.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for pulmonary 
tuberculosis.  Here, the determinative issues involve medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).



ORDER

Service connection for pulmonary tuberculosis is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


